Cobb, J.
When a hill of exceptions recites that a demurrer to a petition was sustained and that the plaintiff excepted to this ruling, and the certificate of the judge, instead of verifying without qualification the hill of exceptions as written, embraces a statement to the effect that before the court passed upon the demurrer counsel for the plaintiff informed the court that they did “not care to submit any argument nor to resist the demurrer,” and that the judge signed the order of dismissal, “considering it a consent order,” such hill of exceptions is not duly certified, and presents no question for determination by the Supreme Court.

Writ of error dismissed.


All the Justices concurring.